UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1976


ASFAW HAILEMARIAM LUBIE,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 30, 2010                 Decided:   April 20, 2010


Before WILKINSON, KING, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ivan Yacub, YACUB LAW OFFICES, Falls Church, Virginia, for
Petitioner.   Tony West, Assistant Attorney General, Linda S.
Wernery, Assistant Director, Janice K. Redfern, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Asfaw     Hailemariam           Lubie,       a    native          and       citizen       of

Ethiopia,      petitions         for   review        of    an    order          of     the      Board    of

Immigration         Appeals      (“Board”)          dismissing            his    appeal         from    the

immigration         judge’s        denial       of        his        requests          for        asylum,

withholding         of   removal,        and    protection            under          the       Convention

Against Torture.

               In    his     petition      for       review,          Lubie          raises      several

claims in his brief that essentially boil down to a claim that

he established before the immigration judge and the Board that

his real or imputed political opinion was one central reason

that he was terminated from his job at the ETC and was the

subject of an arrest warrant.                       The Immigration and Nationality

Act   authorizes         the     Attorney      General          to    confer         asylum       on    any

refugee.       8 U.S.C. § 1158(a) (2006).                       It defines a refugee as a

person       unwilling      or    unable       to    return          to    his       native      country

“because of persecution or a well-founded fear of persecution on

account       of     race,       religion,          nationality,                membership         in    a

particular         social    group,      or    political          opinion.”                8    U.S.C.    §

1101(a)(42)(A) (2006) (emphasis added).

               Following         the   passage        of    the       REAL        ID    Act,      asylum

applicants such as Lubie who filed their applications after May

11, 2005, must establish that the protected ground asserted “was

or    will    be    at   least     one    central          reason         for     persecuting           the

                                                 2
applicant.”   8 U.S.C. § 1158(b)(1)(B)(i) (2006).          Based on our

review of the record, we agree that Lubie failed to establish

that he was either terminated from his job or subjected to an

arrest warrant on account of a protected ground.              Instead, the

evidence suggests that Lubie was fired and became the subject of

possible criminal prosecution because of his involvement in the

failed customer care and billing project at the ETC.

           Additionally, we uphold the denial of Lubie’s request

for withholding of removal.         “Because the burden of proof for

withholding of removal is higher than for asylum — even though

the facts that must be proved are the same — an applicant who is

ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).”           Camara v. Ashcroft,

378 F.3d 361, 367 (4th Cir. 2004).

           Accordingly, we deny the petition for review. *              We

dispense   with   oral   argument    because   the    facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                         PETITION DENIED

     *
       Lubie has failed to raise any challenges to the denial of
his request for protection under the Convention Against Torture.
He has therefore waived appellate review of this claim.      See
Ngarurih v. Ashcroft, 371 F.3d 182, 189 n.7 (4th Cir. 2004)
(finding that failure to raise a challenge in an opening brief
results in abandonment of that challenge); Edwards v. City of
Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999) (same).



                                    3